Case 9:18-cv-80176-BB Document 300-3 Entered on FLSD Docket 11/20/2019 Page 1 of 11



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

    IRA KLEIMAN, as the personal representative               CASE NO.: 9:18-cv-80176-BB/BR
    of the Estate of David Kleiman, and W&K Info
    Defense Research, LLC

           Plaintiffs,

    v.

    CRAIG WRIGHT

           Defendant.


         PLAINTIFFS’ RESPONSES AND OBJECTIONS TO DEFENDANT’S SECOND
                   REQUEST FOR PRODUCTION AND INSPECTION

          PLEASE TAKE NOTICE that, pursuant to Rule 34 of the Federal Rules of Civil

   Procedure, Plaintiffs, by their undersigned counsel, hereby responds to the Second Requests for

   Production and Inspection made by Defendant Craig Wright (“Defendant”), as follows:

                                   PRELIMINARY STATEMENT
          Plaintiffs make the following preliminary statement.

          1.      Plaintiffs object to the Requests to the extent they seek information or documents

   protected by the attorney-client privilege and/or the work product doctrine or any other applicable
   privilege or immunity. Plaintiffs’ agreement to produce documents responsive to any particular

   Request excludes privileged documents. Plaintiffs will provide a privilege log of all such

   documents and will meet and confer with Defendant’s counsel to schedule a deadline for the

   production of such log. Finally, the inadvertent production of any privileged document is not

   intended and shall not be deemed to waive or abridge any applicable privilege.

          2.      Plaintiffs’ responses are based upon information known to Plaintiffs at the current

   stage of litigation and are given without prejudice to Plaintiffs’ right to amend or supplement
   their responses. Plaintiffs’ investigation into the matters addressed in the Requests is continuing,
Case 9:18-cv-80176-BB Document 300-3 Entered on FLSD Docket 11/20/2019 Page 2 of 11




   and Plaintiffs will supplement their responses to the Requests if and when appropriate, pursuant

   to Federal Rule of Civil Procedure 26(e), other applicable rules or laws, or by Order of the Court.

          3.      A statement that Plaintiffs will produce documents responsive to a particular

   Request does not constitute an admission that such documents exist. The production of any

   document shall not constitute an admission or concession that such document is relevant or

   admissible.

          4.      Plaintiffs will produce these documents on a rolling basis.

                        SPECIFIC RESPONSES AND ONE OBJECTION

   REQUEST NO. 1:

   All communications between David Kleiman and Craig Wright between March 12, 2008 and
   April 26, 2013, that relate to or reference any business or professional relationship between
   them.

   RESPONSE TO REQUEST NO. 1:

          Plaintiffs will produce responsive, non-privileged documents related to this Request.

   REQUEST NO. 2:

   All documents that relate in any way or reference W&K Info Defense Research, LLC.

   RESPONSE TO REQUEST NO. 2:

          Plaintiffs will produce responsive, non-privileged documents related to this Request.

   REQUEST NO. 3:

   All documents that relate to David Kleiman’s work or association with or mining of
   cryptocurrency.

   RESPONSE TO REQUEST NO. 3:

          Plaintiffs will produce responsive, non-privileged documents related to this Request.

   REQUEST NO. 4:

   All documents that You received from any person or entity, including from David Kleiman, that
   reference or indicate his ownership in or of any bitcoin.
Case 9:18-cv-80176-BB Document 300-3 Entered on FLSD Docket 11/20/2019 Page 3 of 11



   RESPONSE TO REQUEST NO. 4:

           Plaintiffs will produce responsive, non-privileged documents related to this Request.

   REQUEST NO. 5:

   All documents and communications relating to agreements, contracts, invoices or
   leases between Dave Kleiman and Craig Wright, including the contracts referenced in any
   exhibit to the Amended Complaint.

   RESPONSE TO REQUEST NO. 5:

          Plaintiffs will produce responsive, non-privileged documents related to this Request.

   REQUEST NO. 6:

   All documents relating to invoices or requests for payment between Dave Kleiman and Craig
   Wright, including communications.

   RESPONSE TO REQUEST NO. 6:

          Plaintiffs will produce responsive, non-privileged documents related to this Request.

   REQUEST NO. 7:

   All documents relating to invoices or requests for payment between W&K Info Defense
   Research, LLC and Craig Wright, including communications.

   RESPONSE TO REQUEST NO. 7:

          Plaintiffs will produce responsive, non-privileged documents related to this Request.

   REQUEST NO. 8:

   All documents relating to any Belize companies, corporations, entities, or trusts, in which David
   Kleiman held any interest, including communications.

   RESPONSE TO REQUEST NO. 8:

          Plaintiffs will produce responsive, non-privileged documents related to this Request.

   REQUEST NO. 9:

   All documents relating to the GICSR Trust, including communications.

   RESPONSE TO REQUEST NO. 9:

          Plaintiffs will produce responsive, non-privileged documents related to this Request.
Case 9:18-cv-80176-BB Document 300-3 Entered on FLSD Docket 11/20/2019 Page 4 of 11



   REQUEST NO. 10:

   All documents relating to TTA-1-14, including communications.

   RESPONSE TO REQUEST NO. 10:

          Plaintiffs will produce responsive, non-privileged documents related to this Request.

   REQUEST NO. 11:

   All documents relating to Design by Human, Ltd. including communications.

   RESPONSE TO REQUEST NO. 11:

          Plaintiffs will produce responsive, non-privileged documents related to this Request.

   REQUEST NO. 12:

   All documents relating to the Panama Fund, including communications.

   RESPONSE TO REQUEST NO. 12:

          Plaintiffs will produce responsive, non-privileged documents related to this Request.

   REQUEST NO. 13:

   All documents relating to Gold bonds, including communications.

   RESPONSE TO REQUEST NO. 13:

          Plaintiffs will produce responsive, non-privileged documents related to this Request.

   REQUEST NO. 14:

   All documents relating to the Strasan Agreement, including communications.

   RESPONSE TO REQUEST NO. 14:

          Plaintiffs will produce responsive, non-privileged documents related to this Request.

   REQUEST NO. 15:

   All documents relating to C01N, including communications.

   RESPONSE TO REQUEST NO. 15:

          Plaintiffs will produce responsive, non-privileged documents related to this Request.
Case 9:18-cv-80176-BB Document 300-3 Entered on FLSD Docket 11/20/2019 Page 5 of 11



   REQUEST NO. 16:

   All documents relating to the COIN supercomputer, including communications.

   RESPONSE TO REQUEST NO. 16:

          Plaintiffs will produce responsive, non-privileged documents related to this Request.

   REQUEST NO. 17:

   All documents relating to the Denariuz Seychelles Trust, including communications.

   RESPONSE TO REQUEST NO. 17:

          Plaintiffs will produce responsive, non-privileged documents related to this Request.

   REQUEST NO. 18:

   All documents relating to the white paper entitled “Bitcoin: A Peer-to-Peer Electronic Cash
   System.”

   RESPONSE TO REQUEST NO. 18:

          Plaintiffs will produce responsive, non-privileged documents related to this Request.

   REQUEST NO. 19:

   All documents relating to the paper titled “Electronic

   RESPONSE TO REQUEST NO. 19:

          Defendants have withdrawn this Request and therefore, Plaintiffs will not respond to this

   Request.

   REQUEST NO. 20:

   All documents relating to companies, corporations, trusts, or entities that incorporate the word
   “tulip” or “tulips” in its name or documents, including communications.

   RESPONSE TO REQUEST NO. 20:

          Plaintiffs will produce responsive, non-privileged documents related to this Request.

   REQUEST NO. 21:

   All documents and communications relating to the following Cryptocurrency
   wallets or addresses:
Case 9:18-cv-80176-BB Document 300-3 Entered on FLSD Docket 11/20/2019 Page 6 of 11




          a. 1933phfhK3ZgFQNLGSDXvqCn32k2buXY8a;
          b. 1MSUvGS9BEjpL35CKu7feF4HaPCXv2cht7; and,
          c. 1 JjtxXmbC95sgn5kE2Hm92axA7hcbDkRhK.

   RESPONSE TO REQUEST NO. 21:

          Plaintiffs will produce responsive, non-privileged documents related to this Request.

   REQUEST NO. 22:

   All documents and communications relating to the following Cryptocurrency keys:

          a. 56EC 672A 6B67 266A 5E21 1514 ADDA 0EB2 E545 EB7B;
          b. DBB7 E697 59EF D7FE EB4C F51B 4FF1 CFEB C941 FE6D;
          c. 0AC1 SAFE 1F8D 3512 BE15 6909 B18B BF41 1F55 6274; and,
          d. DE4E FCA3 E1AB 9E41 CE96 CECB 18C0 9E86 5EC9 48A1.

   RESPONSE TO REQUEST NO. 22:

          Plaintiffs will produce responsive, non-privileged documents related to this Request.

   REQUEST NO. 23:

   All documents and communications relating to the United States Department of Homeland
   Security, including the following proposals:

          a. BAA 11-02-TTA 01-0127-WP: TTA 01 - Software Assurance: Software Assurance
          through Economic Measures;
          b. BAA 11-02-TTA 05-0155-WP: TTA 05 - Secure. Resilient Systems and Networks;
          c. BAA 11-02-TTA 09-0049-WP: TTA 09 - Cyber Economics; and,
          d. BAA 11-02-TIA 14-0025-WP: TIA 14 - Software Assurance MarketPlace (SWAMP).

   RESPONSE TO REQUEST NO. 23:

          Plaintiffs will produce responsive, non-privileged documents related to this Request.

   REQUEST NO. 24:

   All documents and communications relating to any will or testament of David Kleiman,
   including a complete copy of the will attached as exhibit 17 to the Amended Complaint.

   RESPONSE TO REQUEST NO. 24:

          Plaintiffs will produce responsive, non-privileged documents related to this Request.

   REQUEST NO. 25:
Case 9:18-cv-80176-BB Document 300-3 Entered on FLSD Docket 11/20/2019 Page 7 of 11



   All documents and communication relating to David Kleiman’s ownership of intellectual
   property.

   RESPONSE TO REQUEST NO. 25:

          Plaintiffs will produce responsive, non-privileged documents related to this Request.

   REQUEST NO. 26:

   All documents and communication relating to David Kleiman’s ownership of Cryptocurrency.

   RESPONSE TO REQUEST NO. 26:

          Plaintiffs will produce responsive, non-privileged documents related to this Request.

   REQUEST NO. 27:

   All documents relating to the intellectual property referenced in paragraphs 3, 5, 7, 12, 13, 14,
   15, 18, 64, 66, 67, 68, 72, 76, 89, 95, 96, 97, 116, 118, 130, 131, 146, 147, 148, 152, 158, 160,
   171, 180, 187, 197, 200, 202, 204, 205, 209, 211, 212, and 213 of the Amended Complaint in
   this action.

   RESPONSE TO REQUEST NO. 27:

          Plaintiffs will produce responsive, non-privileged documents related to this Request.

   REQUEST NO. 28:

   All documents containing Dave Kleiman’s signature, including digital and handwritten
   signatures.

   RESPONSE TO REQUEST NO. 28:

          Plaintiffs will produce responsive, non-privileged documents related to this Request.

   REQUEST NO. 29:

   All documents identifying the bitcoin that You allege rightfully belong to Dave Kleiman’s estate.

   RESPONSE TO REQUEST NO. 29:

          Plaintiffs will produce responsive, non-privileged documents related to this Request.

   REQUEST NO. 30:

   All documents relating to communications between You and Patrick Paige regarding
   Cryptocurrency, Dave Kleiman, Craig Wright, or W&K Info Defense Research, LLC, including
Case 9:18-cv-80176-BB Document 300-3 Entered on FLSD Docket 11/20/2019 Page 8 of 11



   any documents received from Patrick Paige pursuant to any request for information, either
   formally or informally.

   RESPONSE TO REQUEST NO. 30:

          Plaintiffs will produce responsive, non-privileged documents related to this Request.

   REQUEST NO. 31:

   All documents relating to communications between You and Carter Conrad regarding
   Cryptocurrency, Dave Kleiman, Craig Wright, or W&K Info Defense Research, LLC, including
   any documents received from Patrick Paige pursuant to any request for information, either
   formally or informally.

   RESPONSE TO REQUEST NO. 31:

          Plaintiffs will produce responsive, non-privileged documents related to this Request.

   REQUEST NO. 32:

   All documents relating to Your internet search history relating to Cryptocurrency, Dave
   Kleiman, Craig Wright, or W&K Info Defense Research, LLC.

   RESPONSE TO REQUEST NO. 32:

          Plaintiffs will produce responsive, non-privileged documents related to this Request.

   REQUEST NO. 33:

   All documents relating to Coin-Exch Pty, LTD, including communications.

   RESPONSE TO REQUEST NO. 33:

          Plaintiffs will produce responsive, non-privileged documents related to this Request.

   REQUEST NO. 34:

   All documents relating to CoinExch Pty, LTD stock shares distributed to Louis Kleiman,
   including communications.

   RESPONSE TO REQUEST NO. 34:

          Plaintiffs will produce responsive, non-privileged documents related to this Request.

   REQUEST NO. 35:

   All documents relating to communications with You and any news agency relating to
   Cryptocurrency, Dave Kleiman, Craig Wright, or W&K Info Defense Research, LLC, including
Case 9:18-cv-80176-BB Document 300-3 Entered on FLSD Docket 11/20/2019 Page 9 of 11



   any documents provided to any such news agency and any documents received from any such
   news agency.

   RESPONSE TO REQUEST NO. 35:

          Plaintiffs will produce responsive, non-privileged documents related to this Request.

   REQUEST NO. 36:

   All documents relating to litigation filed by You from April 2013 through the present, with the
   exclusion of the above-captioned matter.

   RESPONSE TO REQUEST NO. 36:

          Plaintiffs will produce responsive, non-privileged documents related to this Request.

   REQUEST NO. 37:

   All executed engagement letters with Boies Schiller Flexner in this action.

   RESPONSE TO REQUEST NO. 37:

          Plaintiffs object to this request because it demands the production of completely

   irrelevant documents. In re Takata Airbag Prod. Liab. Litig., 2016 WL 5844309, at *5 (S.D. Fla.

   May 23, 2016) (“The undersigned is persuaded by the view, supported by authority from this

   District, that engagement letters are not typically relevant, absent an indication that there is a

   conflict of interest.”). Plaintiffs further object to this request as production of the engagement

   letter will require the production of privileged information.

   REQUEST NO. 38:

   All documents relating to Dave Kleiman’s autopsy report, including communications.

   RESPONSE TO REQUEST NO. 38:

          Plaintiffs will produce responsive, non-privileged documents related to this Request.

   REQUEST NO. 39:

   All documents relating to Dave Kleiman’s medical records from March 12, 2008 through April
   2013.

   RESPONSE TO REQUEST NO. 39:
Case 9:18-cv-80176-BB Document 300-3 Entered on FLSD Docket 11/20/2019 Page 10 of 11



           Plaintiffs will produce responsive, non-privileged documents related to this Request.

    REQUEST NO. 40:

    All documents relating to Dave Kleiman’s phone records, including his home phone, cellular,
    and work phone, from January 2013 through April 2013.

    RESPONSE TO REQUEST NO. 40:

           Plaintiffs will produce responsive, non-privileged documents related to this Request.

    REQUEST NO. 41:

    All documents related to the probate of Dave Kleiman’s estate, including tax documents.

    RESPONSE TO REQUEST NO. 41:

           Plaintiffs will produce responsive, non-privileged documents related to this Request.

    REQUEST NO. 42:

    All documents that You received either formally or informally from any source that relate in any
    way to the claims in the Amended Complaint, including correspondence.

    RESPONSE TO REQUEST NO. 42:

           Plaintiffs will produce responsive, non-privileged documents related to this Request.

    REQUEST NO. 43:

    All documents You provided to any testifying experts and all materials that You allowed them to
    inspect. This Request is ongoing in nature, and thus covers all documents that You provide to
    any testifying expert and all materials that You allow them to inspect during the pendency of this
    litigation.

    RESPONSE TO REQUEST NO. 43:

           Plaintiffs will produce responsive documents relating to testifying experts in conformity

    with their obligations under Federal Rule of Civil Procedure 26.

     Dated: February 19, 2019                         Respectfully submitted,

                                                      s/ Velvel (Devin) Freedman
                                                      Velvel (Devin) Freedman, Esq.
                                                      BOIES SCHILLER FLEXNER LLP
                                                      100 SE Second Street, Suite 2800
                                                      Miami, Florida 33131
Case 9:18-cv-80176-BB Document 300-3 Entered on FLSD Docket 11/20/2019 Page 11 of 11



                                                     Telephone: (305) 539-8400
                                                     Facsimile: (305) 539-1307
                                                     vfreedman@bsfllp.com

                                                     Kyle W. Roche, Esq.
                                                     Admitted Pro Hac Vice
                                                     BOIES SCHILLER FLEXNER LLP
                                                     333 Main Street
                                                     Armonk, NY10504
                                                     Telephone: (914) 749-8200
                                                     Facsimile: (914) 749-8300
                                                     kroche@bsfllp.com

                                                     Counsel to Plaintiff Ira Kleiman as Personal
                                                     Representative of the Estate of David Kleiman
                                                     and W&K Info Defense Research, LLC.


                                    CERTIFICATE OF SERVICE

                   I HEREBY CERTIFY that on February 19, 2019, a true and correct copy of the
    foregoing was served on all counsel of record identified on the Service List below via e-mail:

     Andres Rivero, Esq.
     Jorge A. Mester, Esq.
     Alan H. Rolnick, Esq.
     RIVERO MESTRE LLP
     2525 Ponce de Leon Boulevard
     Suite 1000
     Coral Gables, FL 33134
     305-445-2500
     (305) 445-2505 (fax)
     arivero@riveromestre.com
     jmestre@riveromestre.com
     arolnick@riveromestre.com
     receptionist@riveromestre.com

                                                      /s/ Velvel (Devin) Freedman
                                                      Velvel (Devin) Freedman
